Citation Nr: 0212482	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an impulse control 
disorder.



REPRESENTATION

Appellant represented by:	Susan E. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's case was remanded for 
additional development in October 2001.  It is again before 
the Board for appellate review.


FINDING OF FACT

The veteran has an impulse control disorder that neither 
existed prior to service nor began during service.  The 
disorder is not otherwise related to the veteran's military 
service.  


CONCLUSION OF LAW

The veteran does not have an impulse control disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West Supp 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1976 to 
October 1976.  A review of his service medical records (SMRs) 
for that same period do not show any treatment for a 
psychiatric-related disorder or illness.  The veteran did not 
report a history of a psychiatric disorder at the time of his 
enlistment examination in January 1976.  He did indicate that 
he experienced symptoms of frequent trouble sleeping, 
depression or excessive worry, and "nervous trouble of any 
sort" on his Report of Medical History at the time of his 
separation physical examination in October 1976.  There was 
no notation on the form by the medical examiner that 
addressed the veteran's symptoms.  The physical examination 
was negative for any findings pertaining to psychiatric 
symptoms or problems.

The veteran submitted a claim for disability compensation 
benefits in October 1976.  The veteran listed claims 
involving back pain and a stomach disorder.  He made no 
reference to any psychiatric problems or disorders.  The 
veteran's claim was denied in January 1977.  He did not 
appeal the decision.

The veteran submitted his current claim in February 1998.  He 
claimed that he had a psychiatric condition that preexisted 
service and was aggravated during service.  The veteran 
listed a number of sources of treatment from private 
providers on his claim form.  He reported treatment at the VA 
medical center (VAMC) in Marion, Illinois, in 1981 or 1982.  
The veteran also submitted an authorization to obtain records 
where he again listed several private sources of treatment as 
well as the Marion VAMC.  The veteran only listed the names 
of the private sources without any addresses.

The RO wrote to the Menard Psychiatric Center, Illinois 
Department of Corrections, in April 1998.  The RO also 
informed the veteran that a request for records was made from 
Menard.  The RO also requested that the veteran provide 
addresses on the other private sources of treatment so that 
records could be requested from the providers.  

A reply from the Menard Psychiatric Center was received in 
April 1998.  The facility reported that the center no longer 
existed and that all inmates had been transferred to the 
Dixon Correctional Center.  The RO wrote to the Dixon 
Correctional Center in June 1998 and requested a copy of the 
veteran's treatment records.  There is no indication of a 
reply from the center in the claims folder.

The veteran was afforded VA examinations in May 1998.  A 
general medical examination provided diagnoses of 
hypertension and gastroesophageal reflux disease (GERD).  The 
veteran's psychiatric examination noted that he claimed no 
psychiatric hospitalizations but was "in an outpatient 
program" at the Westside VAMC although this was not listed 
as one of the sources of treatment at the time he submitted 
his claim.  The examiner noted that the veteran had been 
released from prison approximately three months earlier after 
serving a 15-year sentence.  The veteran described his 
complaints as an "anger issue."  The veteran was given an 
Axis I diagnosis of impulse control disorder, not otherwise 
specified (NOS).  There was no finding relating the diagnosis 
to service.  

Associated with the claims folder in August 1998 were 
outpatient treatment records from VAMC Marion for the period 
from October 1982.  The records reflect that the veteran 
complained of having a split personality.  He received 
diagnoses of depression and questionable schizophrenia.  
There was no mention of any psychiatric illness before or 
during service.

The veteran's claim was denied in May 1999 and notice of the 
decision was provided to him that same month.  

The veteran wrote to the RO in August 1999, using a different 
address than before.  He indicated that he had not yet 
received a copy of the May 1999 rating decision.  He stated 
that he was to be represented by an attorney in the appeal of 
the decision and he authorized her to "communicate regarding 
all confidential and privileged aspects of this matter."  He 
also requested that a copy of all relevant documents on file 
be provided to his attorney.  The veteran provided an address 
and telephone number for the attorney.  The veteran's 
submission was construed by the RO as a notice of 
disagreement (NOD).

In September 1999 a statement of the case (SOC) was issued to 
the veteran at the address he provided in his August 1999 
NOD.  A copy of the SOC was sent to his attorney.

A copy of the veteran's claims folder was sent to his 
attorney in December 1999.

The veteran's attorney submitted a VA Form 9 as his 
substantive appeal in May 2000.  The address listed for the 
attorney was the same as that provided by the veteran in his 
August 1999 NOD and that was used by the RO in forwarding a 
copy of the veteran's claims folder in December 1999.  As 
part of his substantive appeal, the veteran requested that he 
be afforded a Travel Board hearing.

The RO wrote to the veteran regarding his request for a 
hearing in June 2000.  He was informed that he could request 
a videoconference hearing in lieu of a Travel Board hearing 
if he so desired.

Associated with the claims folder in June 2000 was a VA Form 
9 submitted by The American Legion.  The American Legion was 
the representative of record at the time the veteran 
submitted his claim in February 1998; however, the veteran's 
August 1999 letter served as the equivalent of an executed 
power of attorney in favor of the attorney when he authorized 
her access to all confidential and privileged aspects of his 
claim.  See 38 C.F.R. § 20.603(a) (2001).  This action 
constituted a revocation of the power of attorney in favor of 
The American Legion.  See 38 C.F.R. § 20.607 (2001).  The 
Board does note that the argument submitted on the VA Form 9 
was that the prior VA psychiatric examination was inadequate 
because the medical records from the several private 
providers were not obtained.

The RO wrote to the veteran at his August 1999 address and 
requested that he complete and return a formal power of 
attorney in favor of the attorney in June 2000.  A copy of 
the letter was sent to the attorney.  There is no indication 
of any response from the veteran in the claims folder.

The RO then notified the veteran of a scheduled 
videoconference hearing to be held on February 13, 2001.  The 
letter of notification was dated in January 2001 and sent to 
the address used by the veteran in August 1999.  A copy of 
the letter was sent to the veteran's attorney.

The RO also wrote directly to the veteran's attorney in 
January 2001.  The RO used the same address as on previous 
correspondence.  The purpose of the January 2001 
correspondence was to address the issue of the attorney's 
scope of representation as well as to formalize the 
representation.  The letter was returned to the RO in 
February 2001.

The RO's letter to the veteran providing notice of his 
February 2001 hearing was also returned to the RO in February 
2001.  The attorney's copy was not returned.

Associated with the claims folder is a Report of Contact for 
February 7, 2001 that indicates contact with the veteran's 
attorney.  The attorney reported that she wanted to cancel 
the veteran's hearing, as she needed additional time to 
review evidence recently submitted to her by VA.  It was 
further noted that the veteran did not want a videoconference 
hearing; he wanted a Travel Board hearing.

In June 2001, the RO wrote to the veteran at his August 1999 
address and informed him that he was scheduled for a Travel 
Board hearing on July 31, 2001.  The notification letter was 
returned to the RO in early July 2001.  A copy of the 
notification was mailed to the veteran's attorney.  This was 
also returned to the RO in July 2001.  

Associated with the claims folder are several Reports of 
Contact with the veteran's attorney.  First, on July 13, 
2001, it was noted that a message was left with the 
attorney's voice mail advising that the letters providing 
notice of the veteran's scheduled hearing were returned by 
the post office as unknown at that address.  Second, on July 
16, 2001, the attorney contacted the RO and said that she did 
not have an address for the veteran but could reach him by 
telephone.  She also said that they would be unable to 
"keep" the hearing on July 31, 2001, as she had more 
development to research prior to the hearing.  The RO asked 
that the attorney have the veteran notify the RO with his new 
address.

The veteran's case was then remanded by the Board in October 
2001.  The remand noted that the veteran's attorney had 
canceled the July 31, 2001, hearing as she needed to do more 
development and that the hearing had not been rescheduled or 
the veteran asked if he wanted to withdraw his request for a 
hearing.  Also, the veteran had listed several sources of 
private treatment records at the time he submitted his claim 
in 1998.  One provider was contacted but failed to respond.  
It was also noted that the veteran had been asked to provide 
addresses for the sources but no response from the veteran 
was received.  Further, it was noted that the veteran's 
attorney had claimed to be doing additional research and/or 
development on the claim but had not submitted any additional 
evidence.  

The RO was requested to notify the veteran and his attorney 
regarding the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law 106-475; and, to undertake any additional 
development necessary to comply with the VCAA.  Also, the 
veteran's attorney was to be contacted and requested to say 
whether she was going to submit any additional evidence.  
Finally, the veteran and his attorney were to be contacted 
and requested to indicate whether he still desired to have a 
Travel Board hearing.

Upon return of the case the RO wrote to the veteran in 
December 2001.  The Board notes the RO used the last address 
provided by the veteran, the one he used in August 1999.  The 
veteran was informed of the enactment of the VCAA and what 
was required to establish service connection.  The veteran 
was asked to submit any additional evidence he had to support 
his claim.  He was also asked to identify all VA and non-VA 
health care providers that had treated him for his claimed 
psychiatric condition.  He was provided authorization of 
release forms to enable the RO to assist him if he wanted 
assistance.  The veteran was also asked to clarify if he 
still wanted a Travel Board hearing.  The letter went on to 
ask the veteran to identify any additional information or 
evidence he wanted the RO to attempt to obtain.  In short, 
the letter was a comprehensive advisement of the RO's duty to 
assist and a request for the veteran to comply with the 
several action items detailed in the Board's October 2001 
remand.  A copy of the letter was sent to the veteran's 
attorney.  There is no indication in the claims folder that 
either letter was returned from the post office.

There was no reply to the RO's letter, either from the 
veteran or his attorney, and the RO issued a supplemental 
statement of the case (SSOC) in February 2002.  The veteran's 
copy of the SSOC was returned by the post office in March 
2002.  The veteran's attorney was contacted in April 2002 and 
a new address was provided for the veteran.  The RO then 
mailed the SSOC to the veteran at his new address.  There is 
no indication that SSOC was returned from the post office.  

The veteran's case was again certified on appeal to the Board 
in June 2002.  A copy of the letter was provided to the 
veteran's attorney.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

In this case the veteran reported no history of a psychiatric 
problem, illness or disorder prior to service.  His entrance 
examination is negative for any such report or finding.  He 
reported trouble sleeping, nervousness and depression and 
excessive worry at the time of his discharge in October 1976; 
however, no psychiatric disorder was found on examination.

The veteran did not report any psychiatric symptoms or 
disorders at the time of his claim in October 1976.  His 
first report of a psychiatric disorder was at the time of his 
claim for benefits in February 1998, approximately 22 years 
after service.  The earliest psychiatric treatment on record 
is from the Marion VAMC in 1982 and there was no reference to 
any longstanding disorder or to the veteran's having had a 
disorder in service.

The May 1998 VA examination noted the veteran's then recent 
release from 15 years in prison.  No psychiatric 
hospitalizations were reported by the veteran although he 
claimed VA outpatient treatment at that time.  He was 
diagnosed with an impulse control disorder, NOS, but the 
diagnosis was not linked to service and there was no mention 
that the condition preexisted service and was aggravated.

The veteran listed several sources of treatment when he 
submitted his claim in 1998.  One source was contacted and 
indicated that its inmates (and records) were transferred to 
another facility.  The newly identified facility was 
contacted but did not respond.  The veteran was asked several 
times to provide the addresses for the providers he claimed 
had treated him.  He never responded with any addresses.  
There is no way for VA to search out records if the veteran 
does not provide enough information to reasonably identify 
the sources of the records. 

There is no objective medical evidence of record relating the 
veteran's diagnosis to any incident of service.  Moreover, 
there is no objective evidence of record to show that the 
veteran's impulse control disorder existed prior to service 
or that it was aggravated during his approximate 10 months of 
active duty.  Even more compelling is the fact that the 
veteran has not identified any source of diagnosis or 
treatment of his claimed condition prior to service.  All of 
the sources of treatment identified by the veteran were for 
dates after his discharge from service.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed disorder and 
that he feels it existed prior to service and was aggravated 
during service.  However, where, as here, a medical opinion 
is required to diagnose the condition and to provide a nexus 
to service or to say a preexisting disorder was aggravated by 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for impulse control disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. 
§ 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 (2001).

Finally, the Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The United States 
Court of Appeals for Veterans Claims (Court), has also 
"applied the presumption of regularity to all manner of VA 
processes and procedures."  Woods, 14 Vet. App. at 220.  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir., 2001) 
(the presumption of regularity presumed that the Department 
had properly discharged its responsibilities by attaching a 
copy of the notice of appellate rights to the notification 
letter).

The Court has also stated that "[i]t is well settled that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310.  (citations omitted).  

In this case a number of letters were sent to the veteran and 
returned.  The letters were all sent to the last known 
address provided by the veteran in August 1999 until his 
attorney provided a new address in April 2002.  It is 
interesting to note that not all letters were returned, for 
whatever reason.  The Board notes that, even with the 
application of the presumption of regularity, the veteran's 
attorney was given copies of all correspondence prior to her 
appearance as a representative in December 1999.  Moreover, 
she was included on all the subsequent correspondence as a 
copy addressee.  The only correspondence ever returned from 
the attorney's address was the power of attorney information 
provided by the RO.  All other correspondence is presumed to 
have been received.  Further proof of that is the fact that 
the attorney called near in time to each of the scheduled 
hearings to cancel them.  None of the several Reports of 
Contact indicate any claim by the attorney that she failed to 
receive any pertinent VA correspondence or notices.


B.  VCAA

In denying the veteran's claim, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  VA has 
also issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case, the veteran was notified in April 1998 that the 
RO was attempting to obtain records from one of the sources 
of treatment that he identified as part of his February 1998 
claim.  The veteran was informed that, ultimately, it was his 
responsibility to obtain these records if the RO was 
unsuccessful.  The RO requested that the veteran provide the 
addresses for the remaining non-VA facilities where he had 
received treatment.  The veteran did not respond to the RO's 
request.

The RO attempted to obtain records from the second facility, 
because of the closure of the facility originally identified 
by the veteran, in June 1998 and was unsuccessful.  The 
veteran was advised of this fact in the May 1999 rating 
decision.  Further, both the May 1999 rating decision and 
September 1999 statement of the case noted that the veteran 
had failed to respond to the RO's request for his assistance 
by way of providing the needed addresses so that requests for 
evidentiary records could be made.  

The veteran's attorney was provided a copy of all of the 
correspondence in December 1999.

The veteran was scheduled for a videoconference hearing in 
February 2001 and a Travel Board hearing in July 2001.  His 
attorney canceled both hearings and claimed that she needed 
additional time to review the evidence or additional time to 
develop more evidence.  

The veteran was again informed of all of the above by way of 
the Board's remand in October 2001.  The Board noted that the 
veteran had failed to provide the requested information to 
enable the RO to request records on his behalf.  Further, the 
Board noted that the veteran's attorney claimed that she was 
developing more evidence but that no evidence had been 
submitted in support of the veteran's claim. 

As noted above, the RO wrote to the veteran, and his 
attorney, in December 2001.  The veteran was requested to 
submit any evidence that supported his claim.  He was further 
requested to provide the necessary information and 
authorizations if he wanted VA to obtain his private 
treatment records.  Finally, he was requested to confirm 
whether he still wanted any type of a hearing in his case.  
As with the prior requests for assistance from the veteran, 
there was no response to the RO's letter, either from the 
veteran or his attorney.

As indicated above, the veteran was provided a SOC, which 
addressed the development of his claim up to that point.  The 
SOC addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, and 
discussed the application of the evidence to the veteran's 
claim.  


The veteran was issued a supplemental statement of the case 
(SSOC) that reviewed the accumulated evidence and restated 
the bases for the denial of his claim.  The SSOC also clearly 
noted the veteran's lack of response to the RO's request for 
information that was required in order to provide assistance 
to the veteran.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been provided 
assistance in obtaining the evidence.  This notice clearly 
informed the veteran that the evidence to be provided 
required his cooperation with VA.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  The RO attempted to obtain the records from 
one source identified by the veteran but the source did not 
respond to the RO's request.  The veteran was informed of his 
responsibility to obtain the records, but he did not.  The RO 
attempted to assist the veteran in obtaining additional 
records but he failed to provide the necessary addresses to 
enable the RO to assist him.  The veteran was provided with a 
VA examination in May 1998 and identified VA treatment 
records were obtained by the RO.  The veteran was also 
scheduled for two hearings but canceled both and failed to 
respond when he was asked if he still wanted a hearing.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence fully identified by the veteran and 

evidence that may have been added as a result of obtaining 
records from the several sources that the veteran failed to 
fully identify.  The Board notes that the duty to assist 
regulations require that a veteran cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or department custodians.  38 C.F.R. 
§ 3.159(c)(1)(i) (emphasis added).  That has not happened in 
this case.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the veteran by the 
Board's application of the VCAA.  However, as indicated in 
the above discussion, the veteran has been afforded the 
rights and notices required under the VCAA and the duty to 
assist regulations.  The evidence has been developed and 
weighed.  Accordingly, for the reasons stated above in the 
analysis of the application of the VCAA and the duty-to-
assist regulations, the Board concludes that the veteran 
would not be prejudiced by the Board's action without remand 
to the RO.



ORDER

Entitlement to service connection for an impulse control 
disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

